Citation Nr: 1243934	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-44 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1954 to June 1958 and from September 1958 to April 1976.  The Veteran's service personnel records, including his final DD Form-214, reveal active duty in Thailand.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record does not indicate the Veteran served in the Republic of Vietnam nor is there competent or persuasive evidence of herbicide exposure during his service in Thailand.

2. Diabetes mellitus, type II, was not present in service or for many years thereafter and has not been shown to be related to active duty.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in active duty and may not be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice and assistance provisions should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board finds that all notification requirements have been met.  Prior to the August 2009 rating decision, the RO's February 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board remanded the Veteran's claim in February 2011 to fulfill VA's statutory duty to assist.  In this respect, pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era;' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  The VA Appeals Management Center (AMC) sent appropriate notice to the Veteran in May 2012 regarding the above procedures; however, the Veteran did not provide a response.  As a result, the AMC produced a formal memorandum documenting that the above procedures were followed.  Accordingly, the Board finds the AMC substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Further, the evidence of record includes the Veteran's service treatment records and identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran was not afforded a VA examination regarding this claim.  However, there is no dispute that the Veteran currently suffers from diabetes mellitus, type II.  Further, the Veteran does not argue that his diabetes mellitus, type II, was diagnosed during service or within one year following discharge from service.  Rather, he argues that the condition is due to herbicide exposure during active duty.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Hence, the duty to assist the Veteran has been satisfied in this case, and there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The Veteran contends that his current diabetes mellitus, type II, is the result of herbicide exposure during his active duty service in Thailand.  Additionally, in the October 2009 Notice of Disagreement, the Veteran's representative asserted the Veteran was a combat veteran with "boots on the ground" in Vietnam.  Similarly, the representative stated in a March 2012 brief that the Veteran had Vietnam service.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).

In addition, it has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes.  See Department of Defense article, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, certain veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties.  The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States. 

According to an October 2009 letter from a VA physician,  diabetes mellitus, type II, was first diagnosed in April 2007.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.  However, as diabetes mellitus, type II, was not diagnosed until approximately 31 years after service, service connection for diabetes mellitus, type II, as a chronic disorder cannot be presumed under law.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For purposes of establishing presumptive service connection, the evidence of record does not reveal that the Veteran had qualifying service in the Republic of Vietnam.  In addition, although the Veteran's representative contends that the Veteran had combat service in Vietnam, the Veteran himself does not assert that he served on active duty there.  Therefore, the Board finds in-service exposure to herbicides cannot be presumed on this basis.  

Service personnel records demonstrate that from December 1966 to December 1967, the Veteran served as a Jet Engine Crew Chief with the 8th Field Maintenance Squadron at the Ubon Royal Thai Air Force Base in Thailand.  First, the Board notes that the Ubon Royal Thai Air Force Base is one of the bases where VA has determined Agent Orange was sprayed.  However, any spraying or use of Agent Orange in Thailand had ended by 1964, two years prior to the Veteran's service there.  Second, the Board finds that the Veteran's active service duties did not include the type of service which required regular exposure to the perimeter of the base.  Under M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), examples of duties near the perimeter of a base for which herbicide exposure may be presumed included service in the military police or perimeter security.  According to the Veteran's service personnel records, his duties as a Jet Engine Crew Chief included supervising the removal and installation of engines and accessories for F4C Aircraft and performing phase inspections.  It was also noted that the Veteran served as a Branch Spectrometric Oil Analysis Program Monitor and Section OJT Monitor.  The evidence of record does not reveal, and the Veteran does not assert, that his duties involved regular exposure to the perimeter of the base on which he was stationed.  Although the Veteran was provided the opportunity to submit additional information regarding his alleged exposure to herbicides, no response was received.  Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides, to include on a presumptive basis, for diabetes mellitus, type II. 

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to diabetes mellitus, type II.  In fact, the post-service evidence of record does not reflect a diagnosis of diabetes mellitus, type II, until April 2007, approximately 31 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  Furthermore, the Veteran does not assert that he has experienced symptomatology related to diabetes mellitus, type II, continuously since service.  Therefore, the evidence of record does not support a continuity of symptomatology for the purpose of direct service connection.

In addition, the post-service medical evidence of record does not include an etiological opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  The only evidence of record indicating an association between diabetes mellitus, type II, and his active duty service are the Veteran's statements.  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The question of whether the Veteran's alleged exposure to herbicides caused his current diabetes mellitus, type II, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his diabetes mellitus, type II.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's diabetes mellitus, type II, was incurred in or caused by active duty service, service connection on a direct basis is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt doctrine is inapplicable.  Therefore, entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


